       Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 1 of 12




              In the CIRCUIT COURT ofJOHNSON COUNTY, ARKANSAS                          Ff LED
                                      Division    i                               2019 OCT IO PH I: SI
Nathaniel Stillwell and
Michael Howard, each individually and
on behalf of all others similarly situated

         V.                     Case No.     ~~C,U- lq-c][9
Bestway Rental, Inc.,
John Doe #1, and
Liberty Mutual Fire Insurance Company                                        DEFENDANTS


                                         Complaint


         Comes now the Plaintiffs, by and through their attorney, Chris W. Burks, and for

their Complaint against Defendants states and alleges as follows:

                                 I.      Residency & Parties

         1.      Plaintiff Nathaniel Stillwell was at all relevant times a citizen and resident

ofJohnson County, Arkansas.

         2.      Plaintiff Michael Howard was at all relevant times a citizen and resident of

Johnson County, Arkansas.

         3.      Separate Defendant Liberty Mutual Fire Insurance Company is a licensed

insurance company in good standing in Arkansas with a principal address of 2000

Westwood Drive, Wausau, WI 54401, that insured Separate Defendant Bestway Rental,

Inc.             t.
                 .   ·.




         4.      Separate Defendant Bestway Rental, Inc. is a foreign, Texas corporation

with a principal address of7800 Stemmons, Suite 320 Dallas, Texas 75247 that caused or

allowed its property to be driven upon Arkansas roads.




                                                                                                  EXHIBIT
                                                                                                    1
       Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 2 of 12

•

            5.       Separate Defendant John Doe is named pursuant to Arkansas Rules of Civil

    Procedure and Arkansas law and this complaint will be amended and relate back to the date

    of the original filing once his name and identity is further known.

            6.       The initial incident giving rise to this cause of action occurred on October

    13, 2016, in Johnson County, Arkansas.

                                    Il.    Jurisdiction & Venue

            7.       This Court has jurisdiction pursuant to Ark. Code Ann. § 16-13-201(a),

    which provides that circuit courts shall have original jurisdiction and proceedings for the

    redress of civil grievances except where exclusive jurisdiction is given to other courts.

            8.       Venue is proper pursuant to Ark. Code Ann.§ 16-60-101, which provides

    that all actions for damages for personal injury may be brought in the country where the

    collision occurred which caused the injury or in the country where the person injured

    resided at the time of the injury.

                                            ID.     Facts

            9.       This is a negligence and third-party bad faith claim which initially arises

    from a motor vehicle collision that occurred on October 13, 2016.

            10.      On October 13, 2016, Separate Defendant John Doe was driving a furniture

    truck owned by Separate Defendant Bestway Rentals, Inc. and insured by Separate

    Defendant Liberty Mutual Fire Insurance Company.

            11.      On October 13, 2016, Plaintiff Howard was driving a truck in the scope of

    his employment for Plaintiff Stillwell, and towing an excavator and a trailer owned by

    Plaintiff Stillwell.
            Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 3 of 12

•   •

                12.      Unexpectedly and without warning, Separate Defendant John Doe's truck

        came into contact with Plaintiff Howard's truck at a high rate of speed.

                13.      Separate Defendant John Doe failed to use his turn signal, failed to look for

        Plaintiff Howard's truck, and failed to use ordinary prudence and caution when driving on

        the road.

                14.      As a result of the collision, Plaintiff Howard sustained personal injuries, and

        damages including but not limited to loss of income and medical bills.

                15.      As a result of the collision, Plaintiff Stillwell sustained damages, including

        but not limited to loss of income and property damages.

                16.      Plaintiff Stillwell's excavator was a loss and unable to perform as a result of

        the collision.

                17.      Plaintiff Howard was unable to work for some time as a result of the

        collision.

                18.      Separate Defendant Liberty Mutual Fire Insurance Company has failed to

        pay Plaintiffs for the acts that are insured and damages sustained by Plaintiffs.

                19.      Separate Defendant Liberty Mutual Fire Insurance Company has acted

        dishonestly, oppressively and with an ill will and state of mind as evidenced by their

        oppressive communications to Plaintiffs.         See the attached correspondence hereby

        incorporated as Exhibit "A." Exhibit A.

                20.      Because Separate Defendant Liberty Mutual Fire Insurance Company has

        sent communications to two separate claimants, both Plaintiffs, upon information and

        believe, Separate Defendant Liberty Mutual Fire Insurance Company has sent other such
   Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 4 of 12




oppressive and dishonest communications to other third-parties in Arkansas within the

past three years.

       21.     Separate Defendant Liberty Mutual, s failure to pay Plaintiffs for the has

proximately caused damages to Plaintiffs as set forth below.

                      IV.     Cause of Action No. One- Negligence

       22.     Defendants were negligent in the following particulars:

               a. Driving in such a careless manner as to evidence a failure to keep a
                  proper lookout for other traffic, in violation of Ark. Code Ann. §. 27-51-
                  104(a)

               b. Driving in such a careless manner as to evidence a failure to maintain
                  proper control, in violation of Ark. Code Ann. § 27-51-104(a).

               c. Driving in such a careless manner as to evidence a failure to maintain
                  proper control, in violation of Ark. Code Ann. § 27-51-104(a), (b)(6) &
                  (b)(S);

               d. Driving in a manner that was inattentive and such inattention was not
                  reasonable and prudent in maintaining vehicular control, in violation of
                  Ark. Code Ann.§ 27-51-104(b)(8).

               e. Improperly backing or turning a vehicle on a roadway in violation of Ark.
                  Code Ann.§ 27-51-1309.

               f. Failing to keep a lookout for other vehicles, in violation of the common
                  law of Arkansas;

               g. Failing to keep his vehicle under control, in violation of the common law
                  of Arkansas;

               h. Driving too close to another vehicle, in violation of the common law of
                  Arkansas;

               1.   Otherwise failing to exercise ordinary car under the circumstances
   Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 5 of 12




   V.         Cause of Action No. Two-Respondeat Superior Liability & Scope ofUse

        23.      Separate Defendant Bestway Rental, Inc. is responsible and vicariously

liable for the negligence of its employees/agent/users (Separate Defendant John Doe)

under the legal doctrine of repondeat superior, and/or principles of agency as adopted in the

State of Arkansas.

                  VI.    Cause of Action No. 3-Bad Faith & aass Claims

        24.      As set forth above, Plaintiffs have sustained damages as a result of Separate

Defendant Liberty Mutual Fire Insurance Company's actions; Separate Defendant Liberty

Mutual Fire Insurance Company's acted in bad faith in an attempt to avoid liability under

its policy issued to Separate Defendant Bestway Rental, Inc., and that such conduct has

proximately caused damage to Plaintiffs.

        25.      This affirmative misconduct was dishonest, oppressive, or carried out with

a state of mind characterized by ill will. Rather than deny, close or pay claims for earnings,

earning capacity, profits, or salary lost in the past and that are reasonably certain to be lost

in the future, Separate Defendant Liberty Mutual Fire Insurance Company has an

oppressive policy of keeping these claims in limbo to run out the statute of limitations on

such claims, thereby profiting at the expense ofthose owed such claims, and breaching their

duty to their insured to pay such claims within the policy limits.

        26.      Further, Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this sections.

        27.      Plaintiffs, individually and on behalf of all others similarly situated who

made similar claims to Separate Defendant Liberty Mutual Fire Insurance Company within
   Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 6 of 12




the State of Arkansas, bring this claim for relief for bad faith as a class action pursuant to

Rule 23 of the Arkansas Rules of Civil Procedure.

       28.     Plaintiffs proposes to represent the bad faith liability class of individuals

defined as follows:

       All Arkansas resident who made claims to Separate Defendant Liberty Mutual
       Fire Insurance Company Within the past yhree years and were paid or denied
       claims for personal injuries in automobile or business vehicle collisions but
       neither denied, closed or otherwise paid their earnings, earning capacity,
       profits, or salary lost in the past and that are reasonably certain to be lost in the
       future in such claims within the policy limits.


       29.     Upon information and belief, there are between 75 and 125 persons in the

proposed class. Therefore, the proposed class is so numerous that joinder of all members

is impracticable.

       30.     Common questions oflaw and fact relate to all of the proposed liability class

members, such as these:

               a. Whether Defendant's actions and policy of failing to properly pay such

                      claims was unlawful under long-established Arkansas bad faith law; and

               b. Whether, as a result of Defendant's failure to lawfully pay claims,

                      Defendant profited at the expense ofits insured and claimants.

       31.     The above common questions of law and fact predominate over any

questions affecting only the individual Plaintiff, and a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.
   Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 7 of 12




         32.   The class members have no interest in individually controlling the

prosecution of separate actions because the policy behind bad faith law is to protect

insureds and uphold the certainty and safety that of an insurance contract system provides.

         33.   At the time of the filing of this Complaint, neither Plaintiffs nor Plaintiffs,

counsel know of any litigation already begun by any members of the proposed class

concerning the allegations in this complaint.

         34.   No undue or extraordinary difficulties are likely to be encountered in the

management of this class action.

         35.   The claims of Plaintiffs are typical of the claims of the proposed liability

class in that Plaintiffs and all others in the proposed liability class will claim that they were

not paid nor denied claims for earnings, earning capacity, profits, or salary lost in the past

and that are reasonably certain to be lost in the future in claims they made in the past three

years.

         36.   Plaintiffs and their counsel will fairly and adequately protect the interest of

the class.

         37.    Plaintiffs' counsel are competent to litigate Rule 23 class actions and other

complex litigation matters, including bad faith cases like this one.

                                VII.    Proximate Causation

         38.   The Defendants, negligence proximately caused the collision described

herein and the injuries and damages sustained by Plaintiffs.

                        VIII.    Injuries and Compensatory Damages
    Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 8 of 12




        39.    Plaintiff Howard sustained personal injuries and damages as a result of the

collision.

        40.    Plaintiff Stillwell sustained damages as a result of the collision.

        41.    Plaintiffs are entitled to the following damages:

               a. the nature, extent, duration and permanency of Plaintiff Howard's
                  injuries;

               b. the full extent of the injuries Plaintiff Howard sustained;

               c. the expense of Plaintiff Howard's medical care, treatment and services
                  received, including transportation, board and lodging expenses and
                  those expenses that are reasonably certain to be required in the future;

               d. any pain, suffering and mental anguish experienced by Plaintiff Howard
                  in the past and reasonably certain to be experienced in the future;

               e. the value of any earnings, earning capacity, profits, or salary lost in the
                  past and that are reasonably certain to be lost in the future by both
                  Plaintiff Howard and Plaintiff Stillwell;

               f.   the visible result of Plaintiff Howard's injuries; and

               g. and property damages both Plaintiffs sustained

                               IX.     Demand for Jury Trial

        42.    Plaintiffs hereby demand a trial by jury.

                                 X.      Demand & Prayer

        43.     Plaintiffs demand judgment against the Defendant for a sum in excess of

that required for federal court jurisdiction in diversity of citizenship cases and sufficient to

fully compensate them for their damages.
        Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 9 of 12


..
            44.      Plaintiff demand judgment against the Defendant for pre-judgment interest

     and post judgment interest at the maximum rate allowed by law; for reasonable expenses;

     costs; and for all other proper relief to which they may be entitled.


                                                    Respectfully submitted,

                                                    NATHANIEL STILLWELL and
                                                    MICHAEL HOWARD

                                                    PLAINTIFFS

                                                    WHLaw,PLLC
                                                    1 Riverfront Pl. STE 745
                                                    North Little Rock, AR 72114
                                                    501.89lf6000

                                            By:    /s/ld:w.Bu~
                                                   Chris W. Burks ABN: 2010207
                                                   chris@whlawoffices.com

                                                   Brandon M. Haubert ABN: 2013137
                                                   brandon@whlawoffices.com
       Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 10 of 12




                                         UNIFORM COVER PAGE
                 [To be used when required by Administrative Order No. 2 (g)*]

COURT:             CIRCUIT COURT OF JOHNSON COUNTY

                  Docket/Case Number:


CASE NAME:
PLAINTIFF/
PETITIONER:                          Nathaniel Stillwell et al

DEFENDANT/
RESPONDENT:                          v, Bestway Rental. Inc. et al

TITLE OF PLEADING OR
DOCUMENT BEING FILED
(If a multi-part file,
the designation "part _ of_"
(example, part 1 of 2)):                       EXHIBIT A




*Administrative Order No 2.
           (g) File Mark. (1) There shall be a two inch (2•) top margin on the first page of each document submitted for
filing to accommodate the court's file mark. If the pleading or document must be filed in multi-parts because of size or
for other reasons, the first page of each part must include the file name and file mark and shall clearly indicate the part
number and number of parts (example, part 1 of2).
           (2) If a document is such that the first page cannot be drafted to provide sufficient space to satisfy the file-
mark requirement, the document must include the uniform cover page developed by the Administrative Office of the
Courts and found under Forms and Publications at www.arcourts.gov.
                   Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 11 of 12

      I




                                                                            : ·_1~~.
                                                                                                        ,·.0_;_. __
                                                                                                           -::f•.•:
                                                                                                           .i,;.,:-;_
                                                                                                           j :·~;. ·:
                                                                                                        :-·,.- . .




                                                                                                           ·)

          .....
          :,·~-.                            ,•.




 •'
'.
                                                                ·,.···-?


                                                                 i,-.ii•.




                                        ' ,,\'!!,:.
                                        :~.-
                                      . -·--;·,t·.    ·::~) .                                . ~--·
                                              '        ft'\



                                                                                                         ,.
                                                        _';                              ·--.·   ,-
                                                                  ::.                  .."\·_:: r"\~.
                                                                                                t-~-

                                                                                          ,.,_.:,•~-
Case 4:19-cv-00799-DPM Document 2 Filed 11/14/19 Page 12 of 12



                                                          ~Libcrtv
                                                           \PMutual
                                                                   INSURANCE:




                                                       September 4. 2019




                                                                    complete
